In re USAA Casualty Insurance Company; — Defendant; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. L, No. 2010-10386; to the Court of Appeal, Fourth Circuit, No. 2016-C-0154.
h Granted. There are genuine issues of material fact concerning liability. Accordingly, the judgment of the district court granting partial summary judgment in favor of plaintiff is reversed, and the case is remanded to the district court for further proceedings.
KNOLL, J., would deny.
CLARK, J., would deny.